Citation Nr: 0928969	
Decision Date: 08/04/09    Archive Date: 08/07/09	

DOCKET NO.  05-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability involving the feet. 

2.  Entitlement to service connection for a chronic bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to July 
1974.  She then had periods of inactive duty and active duty 
with the Reserves for 25 years thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Roanoke, Virginia, that denied entitlement to the 
benefits sought.

A review of the record reveals that service connection for a 
heart disorder and for sleep apnea was denied by rating 
decision dated in August 2008.  A notice of disagreement with 
that determination is not of record.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

A review of the evidence of record reveals that numerous 
attempts have been made by VA to help the Veteran in the 
development of her claims.  Requests for reports of medical 
treatment and evaluation from the 949th Transportation 
Company (Floating Craft) and HHD 326th Maintenance Battalion 
have been exhausted and it has been determined that further 
attempts would be futile.  The service treatment records with 
regard to the Veteran's active service in 1974 are without 
reference to complaints or findings indicative of the 
presence of a foot or knee disability.

A report of medical examination conducted in conjunction with 
retirement from the Army Reserves in January 2002 contains a 
notation of pes planus described as moderate in degree and 
asymptomatic.  

The Veteran was accorded an authorized examination in August 
2003.  She complained of knee problems of the past 10 years.  
She stated she got the pain while running, walking, bending, 
and squatting.  With regard to the feet, she had bunions.  
She claimed that at rest there was pain on swelling and on 
standing and walking.  She also experienced pain and 
swelling, as well as stiffness.  Following clinical and X-ray 
examination, she was given a diagnosis of degenerative joint 
disease of the knees.  With regard to the feet, the diagnosis 
was "flat feet, bilateral calcaneal spur as seen on X-ray.  
There was also hallux and mild hammertoes."  Unfortunately, 
the examiner did not discuss the etiology of the disabilities 
involving the knees and the feet.  

In her testimony before the undersigned in June 2009, the 
Veteran testified that while in service in 1974 she received 
treatment "in Norfolk, down at the Norfolk Hospital." 
(Transcript, page 3).  She stated that she had been unable to 
get any information from that facility with regard to any 
treatment there.  With regard to treatment post service, she 
stated that she had received treatment for her knees "at the 
VA hospital."  This was apparently at the Washington DC 
Veterans Hospital, but the transcript does not identify the 
hospital.  

Based on the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The Veteran should be asked to 
provide more specificity as to exactly 
why she believes her several months of 
active service in 1974 and her various 
periods of active duty for training with 
the Reserves in the years thereafter are 
responsible for her having developed 
bilateral knee and foot problems.  If 
possible, she should obtain statements 
from individuals who have known her over 
the years and are willing to provide 
statements regarding their observations 
of the difficulties she has had with her 
knees and feet in the years since 1974.  

2.  The Veteran should be asked to be 
more specific with regard to reported 
treatment and/or evaluation for her knees 
and her feet during her active service in 
1974 and during her periods of Reserve 
service in the years thereafter.  She 
should be asked to specifically identify 
the hospital in Norfolk to which she is 
referring as having received treatment in 
1974.  She should also be asked to 
confirm whether the particular VA medical 
facility from which she has received 
treatment for the claimed disabilities is 
the Washington DC facility.  She should 
also be asked to identify any health care 
providers from whom or from where she has 
received treatment or evaluation for the 
disabilities at issue over the years 
since her separation from active service 
in 1974.

3.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose 
of determining the nature and etiology of 
any current bilateral knee and/or foot 
problems.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
Veteran has knee and/or foot disorders 
causally related to the Veteran's active 
service or her various periods of Reserve 
service.  The term at least as likely as 
not does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence for and 
against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion as to 
find against it.  The reviewing physician 
should provide the complete rational if 
any opinion expressed.  If the examiner 
cannot express an opinion without resort 
to any speculation, he or she should 
fully explain why the question presented 
is so outside the normal practice as to 
be impossible to use his or her medical 
expertise to render such an opinion.  The 
complete rationale for any opinion 
expressed should be provided.

4.  After undertaking any other 
development deemed advisable in addition 
to that specified above, the claims 
should be readjudicated.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, she and her representative 
should be provided a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the Veteran 
unless notified by VA.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 

	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



